Citation Nr: 0918284	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability, status post total knee replacement, 
for the period beginning December 4, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, status post total knee replacement, 
for the period beginning December 4, 2006.

3.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability, status post total knee replacement, 
for the period from February 1, 2005 until to December 3, 
2006.

4.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, status post total knee replacement, 
for the period from April 8, 2005, until December 3, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from June 1952 until June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied evaluations in excess of 30 
percent for each of the Veteran's knee disabilities.  The 
Veteran's claim is now being addressed out to the RO in 
Winston-Salem, North Carolina.

The Veteran submitted a claim for an increased evaluation of 
the residuals of his second right knee replacement in January 
2004.  He did not claim an increase for the residuals of his 
left knee replacement.  In a February 2004 rating decision, 
the Veteran was granted temporary 100 percent evaluation for 
the period of convalescence following his right knee 
replacement, which expired at the end of January 2005.  The 
May 2005 rating decision addressed the disabilities of both 
of the Veteran's knees, inferring a claim for increase for 
the left knee based on an April 8, 2005 examination report, 
and continued 30 percent evaluations for each.  

The Board notes that the Veteran initially requested a 
hearing before a member of the Board on his VA Form 9 Appeal.  
He withdrew his request for a hearing in January 2009, and so 
therefore the Board may proceed to the merits of the 
Veteran's claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 30 
percent for a right knee disability, status post total knee 
replacement, for the period from February 1, 2005 until to 
December 3, 2006, and entitlement to an evaluation in excess 
of 30 percent for a left knee disability, status post total 
knee replacement, for the period from April 8, 2005 until to 
December 3, 2006, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning December 4, 2006, the Veteran's right knee 
disability was manifested by severe chronic residuals of a 
total right knee replacement, including severe pain and 
weakness.

2.  Beginning December 4, 2006, the Veteran's left knee 
disability was manifested by severe chronic residuals of a 
total left knee replacement, including severe pain and 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the 
residuals of a right knee replacement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2008).

1.  The criteria for a 60 percent evaluation for the 
residuals of a left knee replacement have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  No higher schedular rating can be granted for the 
knee disabilities.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Increased Evaluation

The Veteran had his left knee replaced in April 2000, and his 
right knee replaced for the second time in December 2003.  

The Veteran reported right knee pain that was "sharp" 
during a visit to the VA Medical Center in August 2005.  
Walking aggravated his knee pain, and he could alleviate the 
pain with sitting, although that would cause his knee to 
stiffen.  The Veteran's gait was steady, and he was in no 
acute distress.

An undated report from Dr. D.A.R., the surgeon who replaced 
the Veteran's right knee, which was received in October 2006, 
noted that the Veteran's knee pain was severe and that he had 
lost strength.  The report does not indicate that Dr. D.A.R. 
examined the Veteran subsequent to the December 2003 knee 
replacement.

The Veteran was examined at the VA Medical Center in December 
2006.  The Veteran used a cane for mobility, and had a 
limping gait.  As to the Veteran's right knee, his pain was a 
constant eight out of ten, and it would increase to a ten out 
of ten every day.  The Veteran had decreased range of motion 
of the right knee, with weakness and stiffness.  The measured 
range of motion of the right knee was between 12 degrees and 
80 degrees, with pain at 75 degrees of flexion.  Also, the 
knee was unstable and would give way.  His right knee would 
become hot.  There were no flare-ups of the right knee.  

The examination report reflected that the Veteran's left knee 
pain was the same as that of his right knee, constantly eight 
out of ten, and increasing to ten out of ten daily.  He did 
not have flare-ups.  The Veteran had decreased range of 
motion, weakness, stiffness, and instability.  Range of 
motion of the left knee was between zero and 82 degrees, with 
pain at 75 degrees.  

The Veteran's knee conditions prevented him for standing for 
longer than 30 minutes, and from walking more than a half-
mile.  He no longer played tennis, did aerobics, or worked in 
the garden.  He could not carry more than 15 pounds.  It took 
the Veteran longer to put his socks and shoes on.  The 
Veteran was discharged from the Air Force because of his knee 
disability.  He took a manufacturing job after his service, 
but had to quit after two weeks because the job required too 
much walking.  He took part time positions after he left the 
manufacturing job, and retired from a part-time teaching job 
in 1990.  The Veteran was able to get some pain relief 
through use of a prescription narcotic that had been 
prescribed for another condition.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5055 (residuals of knee replacement), Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Diagnostic Code 5055 provides that chronic residuals of the 
prosthetic replacement of a knee joint consisting of severe 
painful motion or weakness in the affected extremity warrant 
a 60 percent evaluation.  The minimum evaluation for the 
residuals of the prosthetic replacement of a knee joint is 30 
percent.

The other potentially-applicable diagnostic codes are not 
considered in this decision, as none of them provide a 
potential evaluation in excess of 60 percent.

The Board finds that an evaluation of 60 percent is warranted 
for both knees, effective December 4, 2006, the date of the 
VA examination.  For a 60 percent evaluation, Diagnostic Code 
5055 requires chronic residuals consisting of severe painful 
motion or weakness.  Both knees demonstrate similar 
symptomatology.  The Veteran reported that the pain and 
weakness affect each of his knees everyday, which indicates 
that the disability is chronic.  The disabilities also both 
cause severe painful motion.  The Veteran reported that the 
level of pain varies from between eight out of ten and ten 
out of ten each day, and the pain does not drop below an 
eight out of ten for either knee.  Notably, the examiner did 
not discount the Veteran's allegations of pain in his 
examination report.  The knees are consistently weak.  The 
ranges of motion for both knees are decreased, and the 
Veteran experiences instability in his knees.  He walks with 
a limp, and requires the use of a cane.  

The examination report clearly reflects that the Veteran 
suffers from chronic residuals of a severe nature from his 
knee prostheses.  The Board finds that the Veteran's 
symptomatology meets the criteria for a 60 percent 
evaluation.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee 
disabilities.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected knee disorders 
have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
required frequent periods of hospitalization.  In fact, the 
Veteran has gone long periods without any medical treatment 
for his knees, only obtaining occasional checkups.  The 
Veteran is retired, and thus his disability does not 
interfere with employment.  Although he originally retired 
from the military because of his disability, and then was 
unable to stay in a job which required a lot of walking, the 
Veteran subsequently took part-time work before retiring in 
1990.  Accordingly, the Board concludes that consideration of 
the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected knee 
conditions.


ORDER

A 60 percent evaluation for the residuals of a right knee 
replacement is granted effective December 4, 2006, subject to 
the laws and regulations governing payment of monetary 
benefits.

A 60 percent evaluation for the residuals of a left knee 
replacement is granted effective December 4, 2006, subject to 
the laws and regulations governing payment of monetary 
benefits.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Relevant to the 
issues being remanded in this case, notice complying with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was not 
provided to the Veteran.  The only VCAA notice specifically 
related to the Veteran's claim for increased evaluations for 
his knees was a June 2005 notice letter to the Veteran which 
informed him that he needed to show that his disability had 
gotten worse.  

Increased evaluations for knee disabilities are granted based 
on varied showings depending on the applicable diagnostic 
code, and a mere showing that the disability has gotten 
"worse" is not necessarily sufficient.  VA is required to 
inform the Veteran how he may be entitled to an increased 
evaluation based on his claim, a requirement VA did not fully 
comply with here.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should enlist the assistance of 
the Veteran to ascertain whether there 
remains outstanding any records of 
pertinent medical treatment.  If so, 
copies of such records should be obtained 
and added to the claims file.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


